The opinion of the court was delivered by
Lowrie, J.
— Angelina Hollis, Rosanna Cansler, and Lorenzo Landis, were objected to as witnesses because they are legatees ; but this fact rather adds to their credibility when they testify against the will, and certainly does not affect their competency when he, who might on this account object to them, calls them. They are also heirs-at-law, but it does not appear that it is their interest to defeat the will.
*253Lorenzo Landis is also executor, and this fact might incline him to wish to support the will, but certainly it gives him no interest to defeat it; and his position imposes upon him no duty of silence when the heirs demand his testimony.
■ When David Weatherly testified that he had never heard the testatrix speak about making a will, in disposing of her property after her death, it was vain to question him further as to her declaration. The result must have been a negative answer, or a detail of intended arrangement, not testamentary, expressed by the testatrix, two and a half years before her death, which could have cast no light on the question of her sanity at the time of making the will. That question did not at all depend upon the mode of disposition; but upon the direct evidence of the acts in the last two months of her life.
Dr. Campbell was called to prove that in nine cases out of ten, paralysis does not produce any effect upon the mind. The reason for rejecting this offer does not appear. Perhaps it was because it was not supposed to be serious; for it is incredible that any scientific man would thus testify. However this may be, the merits of the cause did not suffer by its rejection. The existence of a phenomenon is not at all affected by any dispute as to its cause.
- If any witness had assigned paralysis as the cause, you might show his ignorance by showing that this could not be ; but the positive evidence of the phenomena .of insanity would remain unaffected by this dispute about causes. The offer admits that paralysis does in some cases affect the mind, and proof that, in a majority of eases, it does not do so, in no degree rebuts the evidence of the faet in this case. Not one person in a hundred becomes insane by ordinary diseases, yet proof of this fact would east no light in the hundredth case, or rebut the evidence of its own facts. If it were proved that in no case does paralysis cause insanity, this would not rebut the evidence that in this case it accompanied insanity.
We discover no error in the instruction given by the court to the jury. There is a mistake of fact in repeating some of the evidence; but this was not binding on the jury, nor intended to be, and we cannot believe that they were misled by it.
Judgment affirmed.